UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6885


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES RODRIKUS MCGOWAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:06-cr-00989-HMH-1; 6:10-cv-70267-HMH)


Submitted:   October 18, 2011             Decided:   October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Rodrikus McGowan, Appellant Pro Se.   Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Rodrikus McGowan seeks to appeal the district

court’s    order       denying       his    Fed.       R.    Civ.     P.    60(b)     motion     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                    The order is

not    appealable          unless    a     circuit          justice    or     judge      issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate          of     appealability            will      not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies       this    standard      by

demonstrating         that     reasonable             jurists       would     find       that    the

district       court’s      assessment        of       the    constitutional            claims    is

debatable      or     wrong.         Slack    v.       McDaniel,       529     U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed        the    record      and

conclude       that    McGowan        has    not       made     the        requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3